Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edmund K. Awah appeals the district court’s orders denying relief on his employment discrimination action and imposing sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Awah v. Bd. of Educ. of Baltimore Cnty., No. 1:09-cv01044-WMN (D. Md. June 10, 2010, 2010 WL 3002016, July 27, 2010 & Aug. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.